The Honorable Judith K. Moriarty Missouri Secretary of State State Capitol Building Jefferson City, Missouri 65101
Dear Secretary Moriarty:
You have submitted to us a statement of purpose prepared pursuant to Section 116.334, RSMo 1986. The statement which you have submitted is as follows:
         Shall Article X of the Constitution of Missouri be amended to require a public vote on all tax increases; require public vote before 1996 on all existing excise taxes; abolish income taxes by state, its subdivisions and other political subdivisions on income earned after January 1, 1995; impose additional sales tax for public schools; impose additional sales tax for county, city and municipal government; exempt from taxation real and personal property; and require refunds under Article X section 18(a) of the Constitution be directly to public school districts?
See our Opinion Letter No. 155-93.
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Under the provisions of Section 116.334, the approved statement of purpose, unless altered by a court, is the petition title for the measure circulated by the petition and the ballot title if the measure is placed on the ballot.
Very truly yours,
                                  JEREMIAH W. (JAY) NIXON Attorney General